—Appeal by the defendant from two judgments of the County Court, Westchester County (Angiolillo, J.), both rendered June 9, 1997, convicting him of burglary in the second degree, petit larceny, and criminal possession of stolen property in the fifth degree under *573Indictment No. 96-00840, upon a jury verdict, and burglary in the second degree under Indictment No. 96-00841, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
At the trial on Indictment No. 96-00840, the People established a sufficient foundation for admission into evidence of the burglary proceeds. Although the defendant contends that the foreign coins were fungible and generic, the surrounding circumstances were sufficient to permit the jury to infer that they were, in fact, the stolen coins (see, People v Mirenda, 23 NY2d 439, 453).
Further, the defendant validly waived his right to appeal under Indictment No. 96-00841, as the waiver was voluntary, knowing, and intelligent (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273, 283; People v Seaberg, 74 NY2d 1). Joy, J. P., Friedmann, Goldstein and McGinity, JJ., concur.